        Case 1:12-cv-00456-DAR Document 204 Filed 10/26/18 Page 1 of 10



                            UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF COLUMBIA


JOHN N. XEREAS,

Plaintiff/ Counterclaim Defendant,

v.

MARJORIE A. HEISS,
GEOFFREY O.S. DAWSON, and                                Civil Action No. 1:12-cv-00456-DAR
PENN SOCIAL, LLC f/k/a Riot Act DC, LLC,

Defendants / Counterclaim Plaintiffs.




     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ SUPPLEMENTAL MOTION
         IN LIMINE TO EXCLUDE EXPERT REPORTS AND TESTIMONY
         AND EVIDENCE OF DEFENDANTS’ PERSONAL RELATIONSHIP

       Defendants’ Motion in Limine to Exclude Expert Reports and Testimony (“Defendants’

Supplemental Motion in Limine”) rehashes the same arguments to exclude the expert reports and

evidence regarding the sexual relationship between Defendants Dawson and Heiss that have

already been made in Defendants’ Motion to Strike Statements in Plaintiff’s Second Amended

Complaint [ECF 103], Defendants’ Opposition to Plaintiff’s Motion to Compel and Defendants’

Motion for a Protective Order [ECF 105], Defendants’ Motion to Reconsider the Granting of

Plaintiff’s Motion to Compel [ECF 94], Defendants’ Motion in Limine [ECF 159], as well as

Defendants’ Motion to Exclude Plaintiffs’ Expert Reports [ECF 141]. Plaintiff responded to

each of these filings, and – in particular – responded to motions on these topics in relation to the

claims of breach of contract, breach of good faith and fair duty, trademark infringement, and




                                                  1
        Case 1:12-cv-00456-DAR Document 204 Filed 10/26/18 Page 2 of 10



unjust enrichment. See Pl.’s Response to Defs.’ Daubert Mot. [ECF 145], at 5-10; Pl.’s

Response to Defs.’ Motion in Limine [ECF 176], at 3-5. Nothing in the Court’s summary

judgment decisions has demanded this unnecessary motions practice. However, Defendants

continue to clog the docket with these issues, repackaging the same recycled arguments over and

over again. As such, Plaintiff must once again address Defendants’ arguments and as they relate

specifically to the remaining claims. 1

                                     STATEMENT OF LAW

       As Defendants’ noted in their brief, “the purpose of motions in limine is to ‘narrow the

evidentiary issues at trial.’” Defs.’ Br. at 5 (quoting Williams v. Johnson, 747 F.Supp. 2d 10, 14

(D.D.C. 2010)). Plaintiffs do not dispute Defendants’ citation of the statement of law to the

extent that the Rules of Evidence set up a balancing test between probative value and prejudice

in determining the admissibility of evidence. See Defs.’ Br. at 3-4 (citing Fed. R. Evid. 401 &

403, Daniels v. District of Columbia, 15 F.Supp.3d 62, 67). However, as the Court Appeals for

the District of Columbia Circuit has noted, “Rule 403 does not provide a shield for defendants

who engage in outrageous acts, permitting only the crimes of Caspar Milquetoasts to be

described fully to the jury.” United States v. Gartmon, 146 F.3d 1015, 1021 (D.C. Cir. 1998)

(noting that “[a]lthough there may have been some risk that a recitation of the facts of the

incident would evoke emotions in the courtroom, that risk was comparatively small, and it alone

1
   In addition, Defendants’ Motion in Limine to Exclude Expert Reports and Testimony
(“Defendants’ Supplemental Motion in Limine”) is well beyond the Court’s deadline for such
motions. See Dec. 22, 2017 Amen. Scheduling Order [ECF 135] (setting deadline for motions in
limine as Aug. 15, 2018). Moreover, Defendants do not even seek leave to file their untimely
motion. As such, Defendants’ Supplemental Motion in Limine should be stricken. See Klayman
v. Judicial Watch, Inc., 744 F. Supp. 2d 264, 270 (D.D.C. 2010) (“[T]he timeliness requirement
is ‘[c]rucial to the integrity of the judicial process’…. Even the briefest review of the docket in
this case confirms that [the motion] is far from timely. For this reason alone, the motion must
fail.” (quoting SEC v. Loving Spirit Found., 392 F.3d 486, 492 (2004))).



                                                 2
        Case 1:12-cv-00456-DAR Document 204 Filed 10/26/18 Page 3 of 10



did not render the testimony ‘unfair’ or ‘substantially outweigh[]’ its probative value.”); see also,

Carter v. Hewitt, 617 F.2d 961, 972 (3d. Cir. 1980) (noting Rule 403 “does not offer protection

against evidence that is merely prejudicial, in the sense of being detrimental to a party’s case.”)

Id. at 972; see also United States v. Ring, 706 F.3d 460, 472 (D.C. Cir. 2001) (discussing the

probative value of campaign contributions in a government official bribery where such

contributions, though legal, “gave jurors a window into the way in which lobbyist [] gain

influence” noting that “without such evidence, a jury might wonder why an official would

sacrifice his integrity for a few Wizards tickets” and further noting that “[p]erhaps more

significantly, the contribution testimony amounted to a strong modus operandi evidence”).

                                           ARGUMENT


   I.      Plaintiffs’ Expert Report and Testimony Will Help the Trier of Fact to
           Understand the Evidence or Determine Facts in Issue as to Damages Regarding
           the Breach of Contract and Breach of Good Faith and Fair Dealing Claims.
   Defendants’ Supplemental Motion in Limine misunderstands the role of the expert reports

and testimony. On page 4 of Defendants’ untimely motion, Defendant argue to exclude the

expert report and testimony because “[t]he outlined ‘damage’ to the company, and by extension

to Plaintiff, from the lack of back-up recording does not arise from Defendants’ actions in

removing Plaintiff as a Managing Member, even if that action breached the Operating

Agreement.” However, the Amended Operating Agreement – the source of the parties’ contract

– plainly requires that the Managing Members “keep full and accurate books of account of the

Company.” See [ECF 67-2], Amen. and Restated Op. Agreement of Riot Act DC, LLC, at 24.

Defendants’ failure is a breach of that contract.

   As the Court noted in its opinion, ‘[a] claim for breach of contract requires: ‘(1) a valid

contract between the parties; (2) an obligation or duty arising out of the contract; (3) a breach of



                                                    3
        Case 1:12-cv-00456-DAR Document 204 Filed 10/26/18 Page 4 of 10



that duty; and (4) damages caused by breach.” Xereas v. Heiss, DE 188 (“Xereas II”) (quoting

Xereas, 933 F.Supp.2d at 8) (“Xereas I”). Damages in this context stands to mean injury or harm

– i.e., that Plaintiff has been denied the “benefit of his bargain.” “Under District of Columbia

law, the standard measure of actual damages arising from a breach of contract is the non-

breaching party’s expectation interest – that is, an amount sufficient to give the non-breaching

party the benefit of the bargain.” CapitalKeys, LLC v. Democratic Republic of Congo, 278 F.

Supp. 3d 265, 272-73 (D.D.C. 2017). The question is then, how to quantify those injuries. As

stated in Restatements (Second) of Contracts, expectation damages are “measured by (a) the loss

in the value to him of the other party’s performance caused by its failure or deficiency, plus (b)

any other loss, including incidental or consequential loss, caused by the breach, less (f) any cost

or other loss that he has avoided by not having to perform.” Id. “While an award may not be

based on speculation or guesswork, it may be a just and reasonable estimate based on relevant

data. Probable and inferential considerations as well as direct and positive proof may provide the

basis for an award.” NCRIC, Inc. v. Columbia Hosp. for Women Med. Ctr., Inc., 957 A.2d 890,

902 (D.C. 2008). “[A] defendant whose wrongful conduct has rendered difficult the

ascertainment of the precise damages suffered by the plaintiff, is not entitled to complain that

they cannot be measured with the same exactness and precision as would otherwise be

possible.”) Eastman Kodak Co. of N.Y. v. S. Photo Materials Co., 273 U.S. 359, 379, 47 S. Ct.

400, 71 L. Ed. 684 (1927).

       Plaintiff’s expert report and testimony does and will help the jury in providing evidence

and explanation behind the numbers used to quantify Plaintiff’s “benefit of the bargain” denied

to him by Defendants’ breach of the Amended Operating Agreement. Further, Ms. Vu’s report

and testimony set the foundation for the appropriate documentation to establish the LLC’s profits




                                                 4
        Case 1:12-cv-00456-DAR Document 204 Filed 10/26/18 Page 5 of 10



and costs, and notably, what information is inappropriately missing. Her testimony provides

guidance to the jury as to what kind of inferences are to be drawn from Defendants’ records

which are at the foundation of the damages calculations. Mr. Morrisey’s testimony and report

provide additional information relating to the accuracy of Defendants’ profits and loss numbers,

as well as the value of the LLC and the trademark. As an example, if Defendants argue that the

LLC lacked profits and therefore Plaintiff is entitled to no “lost profits” (as they do in their reply

brief relating to their Daubert motion) or that the value of the company is less and therefore

Plaintiff is owed less for his trademark, Ms. Vu’s and Mr. Morrisey’s testimony on missing

records and valuation give the jury the foundation to what credibility and quantity to assign to

Defendants’ argument. Their opinions provide the jury with the information to make a “just and

reasonable” determination of damages and avoid “speculation and guesswork.” The expert

reports and testimony are therefore relevant to the remaining claims.

       Additionally, Defendants have asserted counterclaims against Plaintiff for his alleged

breach of the Amended Operating Agreement. Defendants have not offered any expert

testimony to support their claims for or quantify any damages nor have they identified any

admissible evidence to present as damages. However, Plaintiff must assume Defendants will

argue some amount is attributable to Plaintiffs’ alleged actions, and it is possible and likely that

Defendants will blame various failures of the business, such as loss of profits, on Plaintiff. Thus,

Plaintiffs’ expert reports and testimony, which provide context for missing amounts, accuracy of

profits and losses, and the devaluation of the business may be used to defend against any failures

Defendants attempt to attribute to Plaintiff.




                                                  5
         Case 1:12-cv-00456-DAR Document 204 Filed 10/26/18 Page 6 of 10



   II.      Plaintiffs’ Expert Report and Testimony Will Help the Trier of Fact to
            Understand the Evidence or Determine Facts in Issue as to the Trademark
            Infringement Claims.
         It is unclear from Defendants’ brief if Defendants seek to exclude Mr. Morrisey’s

testimony, or a portion thereof, relating to trademark infringement on Defendants’ arguments

that “evidence of damages arising from certain expense reimbursements and LLC expenditures

that were said to be unsupported by back-up documentation” as “those outlined damages do not

arise from any breach of a licensing agreement” or “are not a measure of damages arising from

the use of Plaintiff’s trademark.” See Defs.’ Br. at 4-5.

         With regard to Mr. Morrisey’s report and testimony regarding his license fee model,

Plaintiff has addressed this in his Opposition to Defendants’ Daubert Motion. In short,

Plaintiffs’ model is based on actual loss, not Defendants’ profits. As the case cited by

Defendants’ in their reply to their Daubert Motion notes, “[u]nder section 35 of the Lanham Act,

a plaintiff can recover the defendant’s profits and his own damages.” Foxtrap, Inc., v. Foxtrap,

Inc., 671 F.2d 636, 641 (D.D.C. 1982) (emphasis added). The court notes “each measure

depends on different factors, that if making an award based on defendant’s profits, then a

showing of bad faith is required. Id. Thus, actual loss and defendants’ profits are two different

measures of damages, only one of which is subject a showing of bad faith.

         Additionally, Plaintiffs’ respectively request the Court deny Defendants’ attempts to

preemptively block Plaintiff from using expert opinion to defend his claims and himself against

Defendants’ counterclaims. As mentioned above, it is unknown how Defendants plan to assert

damages to their counterclaims, and to the extent they rely on their sales and profits, expert

testimony may be necessary to give the jury proper understanding of their full value.




                                                 6
           Case 1:12-cv-00456-DAR Document 204 Filed 10/26/18 Page 7 of 10



    III.      Evidence Relating to Defendants’ Affair Is Relevant to Plaintiffs’ Breach of
              Contract and Breach of Duty of Good Faith and Fair Dealing
           This is perhaps Defendants’ fifth time attempting to exclude evidence relating to the

admitted sexual relationship between Defendants Dawson and Heiss. Defendants’ only

argument now is that Plaintiffs previously noted that such evidence was relevant to his

conspiracy and fraud claims which have now been dismissed. See Defs.’ Br. at 5 (citing Pl.’s

Opp. to Defs.’ Mot. in Limine [ECF 176], at 5. The sentence on which Defendants rely explicitly

states that the relationship has a bearing on the claim of breach of duty of good faith and fair

dealing. In order to take Defendants at their word that Plaintiff only intended to use the

relationship on conspiracy and fraud, one would have to stop reading mid-sentence. The

sentence is, in full: “As such, the affair directly relates to Plaintiff’s claims of, inter alia, fraud

and conspiracy to commit fraud, breach of the covenant/duty of good faith and fair dealing

and breach of fiduciary duty.” See Pl.’s Opp. to Defs.’ Mot. in Limine at 5. (emphasis added).

           Moreover, the relationship has already been demonstrated to be relevant to the breach of

the duty of good faith and fair dealing. Most recently, the Court cited this evidence among

others as basis for denying Defendants’ Summary Judgment. See Xereas II at 16 (citing Pl.’s

Opp. to Defs.’ Mot. for Summ. Judg. at 18.

           Defendants now call this evidence “spurious” but go no further, offering no citations or

other evidence, even if inappropriate for a motion in limine, to counter the findings of this Court,

case law, or Plaintiff’s arguments. See Defs’ Mot. at 5. The fact that something may be

embarrassing is not cause alone to exclude it. Both sides have filed lawsuits against the other

regarding the circumstances for Plaintiff’s termination as a Managing Member. Plaintiff has put

forth evidence that Defendants Dawson and Heiss suffered from a multitude of conflicts,

including a secret affair. As Plaintiff explained in his Response to Defendants’ Motion in



                                                    7
         Case 1:12-cv-00456-DAR Document 204 Filed 10/26/18 Page 8 of 10



Limine, the affair between Dawson and Heiss is relevant to establishing a motivation, reason,

cause, or factor for Defendants’ termination of Plaintiff, in violation of the Amended Operating

Agreement, in bad faith, and contrary to their duty of good faith and fair dealing. See id.

Defendants dispute this and argued that Plaintiff was aware of the conflicts and that his actions

were cause for his termination. See Defs.’ Mot. for Summ. Judg. at 1, 12-15. Both sides have

put at issue the circumstances of Plaintiff’s termination, including the motivation, cause, or

reason therefore. All of these factors, including the affair, must go before the jury for them to

hear and weigh. See, e.g., U.S. v. Ring, 706 F.3d (allowing evidence relating to campaign

contribution and testimony regarding the defendants’ “distasteful” commentary about the

contributions despite its potential prejudicial value, where such prejudice did not substantially

outweigh the probative value of providing the jury background and possible “modus operandi.”).


   IV.      Conclusion


         Defendant’s instant motion is an attempt to re-bite an apple that has already been eaten.

All of Defendants’ arguments were addressed in Plaintiffs’ Opposition to Defendants’ Motion in

Limine and Plaintiffs’ Opposition to Defendants’ Daubert Motion. In each, Plaintiffs established

the relevancy of the evidence to the claims that currently remain: breach of contract claims,

breach of the duty of good faith and fair dealing, unjust enrichment, and/or trademark claims.

The fact that Plaintiffs also established their relevancy to claims that were dismissed does not

diminish the relevancy for those claims that remain.

         Even putting aside the fact that these arguments have been addressed in full, Plaintiffs

herein again establish the relevancy of the evidence to the remaining claims. The expert reports

and testimony provide assist the trier of fact, the jury, in determining the appropriate damages

and the existence of the personal relationship assists the jury in determining whether and how


                                                  8
        Case 1:12-cv-00456-DAR Document 204 Filed 10/26/18 Page 9 of 10



Defendants may have engaged in bad faith in terminating Plaintiff under the terms of the

Amended Operating Agreement.

       For the foregoing reasons, Defendants’ Supplemental Motion In Limine should be denied.


 Dated: October 26, 2018                 Respectfully Submitted,

                                         /s/ W. Todd Miller
                                         W. Todd Miller (D.C. Bar No. 414930)
                                         Amber L. McDonald (D.C. Bar No. 974873)
                                         Erin Glavich (admitted pro hac vice)
                                         tmiller@bakerandmiller.com
                                         amcdonald@bakerandmiller.com
                                         eglavich@bakerandmiller.com
                                         BAKER & MILLER PLLC
                                         2401 Pennsylvania Avenue, NW
                                         Suite 300
                                         Washington, DC 20037
                                         Telephone: 202.663.7820
                                         Fax: 202.663.7849

                                         Tony C. Richa (admitted pro hac vice)
                                         richa@richalawgroup.com
                                         RICHA LAW GROUP, P.C.
                                         One Bethesda Center
                                         4800 Hampden Lane, Suite 200
                                         Bethesda, MD 20814
                                         Telephone: 301.424.0222
                                         Fax: 301.576.8600

                                         Attorneys for Plaintiff/Counter-Defendant
                                         John N. Xereas




                                               9
      Case 1:12-cv-00456-DAR Document 204 Filed 10/26/18 Page 10 of 10




                             CERTIFICATE OF SERVICE

       I, the undersigned, hereby affirm and declare that on October 26, 2018, I caused a true

and correct copy of the foregoing PLAINTIFFS’ OPPOSITION TO DEFENDANTS’

SUPPLEMENTAL MOTION IN LIMINE TO EXCLUDE EXPERT REPORTS AND

TESTIMONY AND EVIDENCE OF DEFENDANTS’ PERSONAL RELATIONSHIP to be

served on all counsel of record by ECF.

                                                           /s/ Amber L. McDonald
                                                           Amber L. McDonald




                                              10
